     Case 1:08-cv-10934-LAP Document 2296 Filed 07/28/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                             08 Civ. 10934 (LAP)
IN RE: 650 FIFTH AVENUE AND                   17 Civ. 959 (LAP)
RELATED PROPERTIES
                                             MEMORANDUM & ORDER




LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court is a motion for summary judgment brought by

Plaintiffs the late Jeremy Levin and Dr. Lucille Levin (“the

Levins”) against Defendants Assa Corporation and Assa Company

Limited (together, “Assa”).        (See Levins’ Motion for Summary

Judgment, dated December 3, 2019 [dkt. no. 2156 in 08 Civ. 10934,

dkt. no. 173 in 17 Civ. 959].)       The Levins primarily assert that

they are entitled as a matter of law to a ruling making certain

property owned by Assa--which has been determined to be blocked

assets pursuant to the Terrorism Risk Insurance Act of 2002 (the

“TRIA”)--available    for    collection     to   satisfy    the   Levins’

outstanding judgments against the Islamic Republic of Iran, the

Iranian Ministry of Information and Security, and the Iranian

Islamic Revolutionary Guard Corps (collectively, “Iran”).         Because

the undisputed facts show that Assa’s interest in the property at

issue has been extinguished, and, alternatively, because there are

issues of material fact related to any residual property interest



                                    1
          Case 1:08-cv-10934-LAP Document 2296 Filed 07/28/20 Page 2 of 14



that Assa may have in the relevant property after the satisfaction

of outstanding judgments, the Levins’ motion is DENIED.

     I.     FACTUAL BACKGROUND

          The parties are well-versed in the facts underlying the

instant motion and in the prolonged history of this litigation.

As such, the Court will recount a streamlined version of facts

pertinent to the instant motion.

            a. Judgment Extinguishing Assa’s Interest

          On June 6, 2013, this Court granted partial summary judgment,

holding that Assa’s assets are “‘blocked assets’ as defined in

[Section] 201 of [the] TRIA and . . . constitute ‘blocked assets’

of Bank Melli, an instrumentality of Iran . . . [which] are subject

to    execution       by    judgment    creditors    in     possession   of    valid

terrorism-based judgments against Iran.” See In re 650 Fifth Ave.

& Related Props., No. 08 Civ. 10934, 2013 WL 2451067 (KBF), at *7

(S.D.N.Y. June 6, 2013).

          Additionally, on October 4, 2017, this Court entered Judgment

against       Assa    and    Assa’s    co-defendant,      the   Alavi    Foundation

(“Alavi”), pursuant to Section 201 of the TRIA, section 1608 of

the       Foreign    Sovereign   Immunity      Act   (the    “FSIA”),    and   other

statutes.       (See Judgment (“Judgment”), dated October 4, 2017 [dkt.

no. 949 in 9 Civ. 553].)               That Judgment was entered in favor of

Carlos Acosta, et al.; Anna Beer, et al.; Steven M. Greenbaum, et

                                           2
     Case 1:08-cv-10934-LAP Document 2296 Filed 07/28/20 Page 3 of 14



al.; Fiona Havlish, et al.; Edwena R. Hegna, et al.; the Estate of

Michal   Heiser,   et    al.;   Jason       Kirschenbaum,   et    al.;   Deborah

Peterson, et al.; Jenny Rubin, et al.; and Daniel Miller, et al.

(collectively,     the    “Judgment         Creditors”),    for   purposes    of

partially satisfying their default judgments against Iran.                 Id.1

     In relevant part, the Judgment “extinguished” Assa’s “right,

title, and interest” in various assets, including: (1) Assa’s 40

percent partnership interest in the 650 Fifth Avenue Company - a

partnership with Alavi that owns and manages a building located at

650 Fifth Avenue in New York City (“the Building”); and (2) Assa’s

interest in funds held in various bank accounts at banks located

in the United States        (together with the Building, the “Assa



1 On April 16, 2014 this Court entered a Stipulation and Order of
Settlement Between the United States and Certain Third-Party
Claimants, in which the United States and Judgment Creditors agreed
in sum and substance that (1)the net proceeds from the forfeiture
of any of the Defendants-in-rem, including Assa, to the United
States will be distributed to the Judgment Creditors on a pro rata
basis based on the unsatisfied amount of the compensatory damages
portions of the Judgment Creditors’ judgments against the
Government of Iran; (2)the Judgment Creditors would not assert
that the TRIA takes precedence over the forfeiture action except
as necessary to protect their interests . . . against non-settling
judgment creditors; and (3) upon the completion of the distribution
of funds to the Judgment Creditors, they will withdraw their claims
and answers in the forfeiture action. (See Stipulation and Order
of Settlement Between the United States and Certain Third-Party
Claimants, dated April 16, 2014 [dkt. no. 1122 in 08 Civ. 10934].)
The Hegna Judgment Creditors entered into an agreement on September
29, 2017 with the United States and Judgment Creditors pursuant to
which they agreed to be held to the same terms as the Judgment
Creditors under the aforementioned Settlement Agreement. (See
Judgment, dated October 4, 2017 [dkt. no. 2089 in 08 Civ. 10934].)
                                        3
     Case 1:08-cv-10934-LAP Document 2296 Filed 07/28/20 Page 4 of 14



Property”).      (See Judgment at 5-6, ¶ 4.)           The Judgment further

noted that “the outstanding compensatory damage portion of the

[Judgment Creditors’] judgments against . . . Iran exceed[ed] the

estimated value of the [Assa] Property” and awarded “all right,

title,    and   interest    in    the    Assa   Property”   to    the   Judgment

Creditors.      (Id. at 4,7.)

     Assa timely appealed the Judgment.                (See Assa Notice of

Appeal, dated November 3, 2017 [dkt. no. 955 in 9 Civ. 553].)                On

appeal, Assa argued that this Court “erroneously exercised subject

matter jurisdiction under both [the Foreign Sovereign Immunities

Act] and the TRIA.”     See Kirschenbaum v. Assa Corp., 934 F.3d 191,

194 (2d Cir. 2019). On August 9, 2019, the Second Circuit affirmed

the Judgment as to Assa and held (1) that the District Court

properly had subject matter jurisdiction under the FISA and (2)

that the Assa Property was properly considered blocked assets

subject    to   attachment       and    execution   under   the   TRIA.     See

Kirschenbaum v. Assa Corp., 934 F.3d 191, 199-200 (2d Cir. 2019).

After the Judgment was affirmed, Assa did not pursue a writ of

certiorari from the Supreme Court, and its time to do so expired

on November 7, 2019.       (See Assa Memorandum of Law in Opposition to

the Levins’ Motion for Summary Judgment (“Assa Opp.”), dated

December 10, 2019 [dkt. no. 2158 in 08 Civ. 10934] at 2; see also

Memorandum of Law in Opposition to the Levin Plaintiffs’ Motion

for Summary Judgment (“Creditor Opp.”), dated December 13, 2019
                                          4
     Case 1:08-cv-10934-LAP Document 2296 Filed 07/28/20 Page 5 of 14



[dkt. no. 2163 in 08 Civ. 10934] at 2.) The Judgment against Assa

is final and, thus, non-appealable.       See Sup.   Ct. R. 13.

         b. The Levins’ Action

     The Levins hold partially unsatisfied judgments in the amount

of $28,807,719.00 against Iran, which have been registered in and

renewed by this Court. (See Order Entering Renewal Judgment, Levin

v. Islamic Republic of Iran, No. 18 Civ. 11576, dated December 28,

2018 [dkt. no. 18].)     The Levins filed a motion to intervene in

the ongoing collection action regarding the Assa Property on

February 4, 2015, which the Court denied and the Second Circuit

affirmed.   See Levin v. United States, 633 F. App’x 69 (2d Cir.

2016).   The Levins also sought to lift the stay on their action

and to consolidate and coordinate with the Kirschenbaum v. 650

Fifth Ave. proceeding, a motion this Court granted on September

17, 2019.   (See Order, Levin v. 650 Fifth Ave. Co., et al., No. 17

Civ. 00959, dated September 17, 2019 [dkt. no. 168].)             Shortly

thereafter, the Judgment Creditors filed a motion to vacate the

Court’s September 17, 2019 Order which, if granted, would eliminate

any standing the Levins may have had to assert claims regarding

the Judgment Creditors’ proceedings.        (See Memorandum of Law in

Support of the Judgment Creditors’ Motion to Vacate the Levins’

Consolidation Order, dated November 25, 2019 [dkt. no. 2152 in 08

Civ. 10934]; see also Assa Opp. at 1.) The Court granted the



                                    5
     Case 1:08-cv-10934-LAP Document 2296 Filed 07/28/20 Page 6 of 14



Judgment Creditors’ motion on March 6, 2020.        (Memorandum & Order,

dated March 6, 2020 [dkt. no. 2202 in 08 Civ. 10934].)

     On December 3, 2019 the Levins filed the instant motion for

summary judgment requesting the Court enter final judgment against

Assa as a matter of law and rule that the Assa Property is available

for collection to satisfy the Levins’ outstanding TRIA judgments

against   Iran.    (See   Memorandum    of   Law   in   Support   of    Levin

Plaintiffs’ Motion for Summary Judgment (“Levin Motion”), dated

December 3, 2019 [dkt. no. 2157 in 08 Civ. 10934] at 1.)                  The

Levins’ motion refers to “the Assa assets”, the same Assa Property

this Court ordered be surrendered to the Judgment Creditors in

Kirschenbaum v. 650 Fifth Ave.     (See id. at 3.)      Both Assa and the

Judgment Creditors filed oppositions to the Levins’ motion for

summary judgment, arguing Assa’s interest in the Assa Property has

been extinguished.    Briefing was completed on December 20, 2019,

with the filing of the Levins’ reply papers.       (See Reply in Further

Support of the Levins’ Motion for Summary Judgment (“Reply Br.”),

dated December 20, 2019 [dkt. no. 2171 in 08 Civ. 10934].)

     The parties appeared telephonically for oral argument on July

16, 2020 on the Levins’ Motion for Summary Judgment. (See Order,

dated June 12, 2020 [dkt. no. 195 in 17 Civ. 959].)




                                    6
     Case 1:08-cv-10934-LAP Document 2296 Filed 07/28/20 Page 7 of 14



  II.   LEGAL STANDARDS

        a. Federal Rule of Civil Procedure 56(a)

     “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a).        A genuine issue of material fact exists when the

evidence would allow for a reasonable jury to “return a verdict

for the nonmoving party.”          See Fincher v. Depository Trust &

Clearing Corp., 604 F.3d 712, 720 (2d Cir. 2010).               A motion for

summary judgment may not be defeated on the basis of conclusory

allegations, the opposing party must offer an adequate evidentiary

basis beyond a “scintilla of evidence.”           Id. at 716.

     The party asserting that a fact cannot be or is genuinely

disputed    must support that assertion by “citing to particular

parts of materials in the record . . . or showing that the materials

cited do not establish the absence or presence of a genuine

dispute,    or   that   an   adverse   party   cannot   produce   admissible

evidence to support the fact.”             Fed. R. Civ. P. 56(c)(1).     The

Court need only consider cited materials, though it may consider

additional materials in the record.             Fed. R. Civ. P. 56(c)(3).

When reviewing a motion for summary              judgment the Court must

“construe the facts in the light most favorable to the non-moving

party and must resolve all ambiguities and draw all reasonable

inferences against the movant.”            Beyer v. County of Nassau, 524
                                       7
     Case 1:08-cv-10934-LAP Document 2296 Filed 07/28/20 Page 8 of 14



F.3d 160, 163 (2d Cir. 2008) (citing Dallas Aerospace, Inc. v. CIS

Air Corp., 352 F.3d 775, 780 (2d Cir. 2003)).

       b. The Terrorism Risk Insurance Act of 2002

     Section 201(a) of the TRIA provides that when a person has

“obtained a judgment against a terrorist party . . . the blocked

assets of that terrorist party (including the blocked assets of

any agency or instrumentality of that terrorist party) shall be

subject to execution or attachment” to satisfy the judgment.            See

Pub. L. No.107-297, § 201(a), 116 Stat. 2322 (Nov. 26, 2002).

Blocked assets are defined as “any asset seized or frozen by the

United States under Section 5(b) of the Trading With the Enemy Act

. . . or under Sections 202 and 203 of the International Emergency

Economic Powers Act.” TRIA § 201(d)(2), 116 Stat. 2322.

  III. DISCUSSION

     The Levins correctly assert that Assa’s assets are blocked

under the TRIA and accordingly assert that they are entitled to a

ruling that those assets are subject to attachment and execution.

However, the Assa Property cannot be subject to execution by the

Levins’ because Assa’s interest in the Assa Property has been

extinguished by this Court and is no longer available to satisfy

the Levins’ judgments.




                                    8
     Case 1:08-cv-10934-LAP Document 2296 Filed 07/28/20 Page 9 of 14



       a. The Assa Property Constitutes Blocked Assets Pursuant to
          the TRIA


     The United States Department of Treasury declared the Assa

Property to be blocked assets pursuant to Executive Order 13382.

(See Additional Designation of Entities Pursuant to Executive

Order 13382, 73 Fed. Reg. 80513-03 (Dec. 31, 2008).)           This Court

affirmed that decision.      See In Re 650 Fifth Ave., 2013 WL 2451067

(KBF), at *7 (S.D.N.Y. June 6, 2013)             (“the Assa Defendants’

interests in the 650 Properties are subject to execution by

judgment   creditors    in    possession   of     valid   terrorism-based

judgments against Iran”); see also Exec. Order No. 13599, 77 Fed.

Reg. 6659, 6659, §1(a)(Feb. 5, 2012).           Further, this Court held

that the Assa Defendants’ interests in the 650 Properties were

“blocked assets” “of” an instrumentality of Iran, making them

available for a creditor with a valid terrorism-based judgment

against Iran to execute upon.        See In Re 650 Fifth Ave. at 4.

Moreover, the Court of Appeals affirmed that Assa is “an alter ego

and an agency or instrumentality of a terrorist party under [the]

TRIA, the property at issue constitutes blocked assets, [and] the

district court correctly held that Assa’s property is subject to

attachment and execution under Section 201.”         See Kirschenbaum v.

Assa Corp., 934 F.3d 191, 200 (2d Cir. 2019).




                                    9
    Case 1:08-cv-10934-LAP Document 2296 Filed 07/28/20 Page 10 of 14



       b. The TRIA Requires Ownership by the Instrumentality

     Section 201 of the TRIA provides that when a person has a

judgment against a terrorist party, the blocked assets of that

party are made available for satisfaction of such judgment.             TRIA

§ 201(a), 116 Stat. 2322.         The word “of” in that provision

indicates   that    the    terrorist     party--or    any    agency       or

instrumentality thereof--must maintain some property interest in

the blocked assets for any of those assets to be attached for

satisfaction of a judgment.     See Hausler v. JP Morgan Chase Bank,

N.A., 770 F.3d 207, 212 (2d Cir. 2014)(“Because no terrorist party

or agency or instrumentality thereof has a property interest in

the EFTs, they are not attachable under TRIA § 201.”).         Thus, the

Levins may only move against the Assa Property if Assa in fact

retains an interest in that property.

       c. Assa Defendants Do Not Own the Property as Required by
          the TRIA

     The Court’s October 4, 2017 Judgment explicitly extinguished

“all right, title, and interest” of Assa Corporation and Assa

Company Limited in the Assa Property. (See Judgment, dated October

4, 2017 [dkt. no. 940 in 9 Civ. 00165].)      Furthermore, pursuant to

the New York Civil Practice Law and Rules and Section 201(a) of

TRIA this Court “awarded all right, title, and interest in the




                                   10
       Case 1:08-cv-10934-LAP Document 2296 Filed 07/28/20 Page 11 of 14



[P]roperty” to the Judgment Creditors2 and stated that the Assa

Property “shall be delivered, transferred or paid” to the Judgment

Creditors.       (Id. at 8-9.)       On its face, then, the Judgment

eliminated any interest that Assa has in the Assa Property.

       The Levins attempt to sidestep this issue with a creative

theory.       In their reply papers, the Levins note that “there has

been no judicial accounting of the Assa assets, some of which are

interests in real estate which have not been liquidated.” (Reply

Br. at 4).      The Levins elucidated the significance of this fact at

oral argument, contending that, if the Court has not determined

“whether all claimants’ outstanding judgments can be satisfied

from the Assa assets,” (id.), there might be a residual after the

sale    and    disbursement   of   the    Assa   Property   to   the   Judgment

Creditors in which Assa would retain an interest--a hook for

overcoming any hurdles presented by the TRIA’s requirement that

Assa maintain an interest in the Assa Property for the Levins to



2 The Levins contend that the Judgment Creditors do not have
standing to oppose the Levins’ motion for summary judgment which,
they assert, “is directed to [Assa’s] rights in the blocked assets,
does not assert claims against the [Judgment Creditors], and does
not address any issues of priority among judgment creditors.”
(Reply Br. at 1.) However, at oral argument, the Levins for the
first time raised the argument that the Judgment, in extinguishing
Assa’s right to the Assa Property, was ultra vires. To the extent
that the Levins are making an argument that a judgment made in
favor of the Judgment Creditors is invalid as part of their request
for summary judgment, the Judgment Creditors certainly have
standing to contest it. The Court accordingly elects to consider
the opposition papers filed by the Judgment Creditors.
                                         11
    Case 1:08-cv-10934-LAP Document 2296 Filed 07/28/20 Page 12 of 14



obtain summary judgment.      (See supra at 9-10.)       Thus, what the

Levins appear to propose is a Schrödinger's Judgment, i.e., one

that at the same time extinguishes “all right, title, and interest”

that Assa has in the Assa Property and preserves Assa’s interest

in any assets potentially leftover after the satisfaction of the

Judgment Creditors’ outstanding judgments against Iran.3

     For purposes of summary judgment, though, this argument fails

for two reasons.     First among them is the plain terms of the

Judgment.   The Judgment explicitly reflects the Court’s finding

that the value of the Judgment Creditors’ outstanding judgments

against Iran exceeds the value of the Assa Property, indicating

that there is no residual to which Assa could claim an interest.

(Judgment at 4,7.) The Judgment was entered by the Court on the

same day as the judgment against Assa in the forfeiture action4


3At oral argument, the Levins also suggested that the Assa Property
is still available for satisfaction of their judgment because it
remains in the interim possession of the Government and has not
yet been divvied out to the Judgment Creditors.      As far as the
Court can tell, this argument has been considered--and rejected--
by the Court of Appeals. See Levin v. United States, 774 Fed.
App’x 49 (Mem), 50 (2d Cir. 2019)(affirming this Court’s 2019
dismissal of the Levins’ claims and finding that Section 201 of
the TRIA did not allow for the Levins to seek a distribution of
property had been seized by the Government).
4 To the extent that the Levins argue that they never had an
opportunity to object to the Judgment entered in favor of the
Judgment Creditors, those objections have already been priced in
by the judgment in the forfeiture action.    The judgment in the
forfeiture action was entered with input from the parties after

                            (Footnote continues on following page.)
                                   12
    Case 1:08-cv-10934-LAP Document 2296 Filed 07/28/20 Page 13 of 14



and subsequently affirmed, as to Assa, by the Second Circuit,

solidifying the termination of Assa’s ownership interest in the

Assa Property and crystallizing the terms of the Judgment.              See

Kirschenbaum v. Assa Corporation, 934 F.3d 191 (2d Cir. 2019).5

The Levins’ suggestion that there may be a residual is thus too

little, too late.

     Second, even aside from the explicit terms of the Judgment,

the existence of any residual at this point is, at best, completely

speculative. As discussed above, the Levins themselves make a point

of the fact that “there has been no judicial accounting of the



the Levins unsuccessfully attempted to renew their claims to the
blocked assets and to alter the proposed judgment. (See dkt. nos.
1990 (Levins’ motion to alter proposed judgment of forfeiture and
renew claims against Defendant properties), 2005 (Order of the
Court construing Levins’ motion as one seeking renewal of claims),
2015 (Judgment Creditors’ opposition to Levins’ motion for
renewal), 2016 (Government’s opposition to Levins’ motion for
renewal), 2062 (Order of the Court dismissing the Levins’ claims
in the forfeiture action), 2079 (Order of the Court requesting
modifications to the proposed judgment) in 08 Civ. 10934.)
Critically, in their moving papers the Levins argued that their
claim under Section 201 of the TRIA had priority over the
Government’s forfeiture action and, by extension, over the claims
of the settling Judgment Creditors. (See dkt. no. 1991 in 08 Civ.
10934 at 11-16.) The Court, however, dismissed the Levins’ claim
in the forfeiture action for: (1) being invalid under the Civil
Asset Forfeiture Reform Act or Rule G of the Supplemental Rules
for Admiralty or Maritime Claims and Asset Forfeiture Actions; (2)
being untimely given the “enormous amounts” of work the other
parties had done in the action while the “Levins remained on the
sidelines”; and (3) lack of standing. (Dkt. no. 2062 in 08 Civ.
10934 at 3-5.) The Court of Appeals affirmed that ruling. See
774 Fed. App’x at 50.
5 Assa did not seek certiorari from the Supreme Court.        That
Judgment is now final and non-appealable. See Sup. Ct. R. 13.
                                   13
    Case 1:08-cv-10934-LAP Document 2296 Filed 07/28/20 Page 14 of 14



Assa assets”. (See Reply Br. at 4.)     Without such accounting it is

impossible to say if there is a residual at all, let alone if Assa

has a claim to that residual. Thus, even if the Levins had

proffered cognizable evidence as to a residual, a genuine issue of

material fact would be presented making a grant of summary judgment

inappropriate.    See Fed. R. Civ. P. 56(a).

  IV.    CONCLUSION

  For the reasons discussed above, Defendants’ motion for summary

judgment [dkt. no. 2156 in 08 Civ. 10934; dkt. no. 173 in 17 Civ.

959] is DENIED.

SO ORDERED.

Dated:     New York, New York
           July 28, 2020

                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   14
